Exhibit 10.1
[logo.jpg]


November 30, 2011


Joseph C. Levesque
[Address removed]
 

Re: Compensation Arrangement
 

Dear Joe:


This letter will memorialize our agreement on your compensation during the
period you serve as the Company’s interim president and CEO.


 
1.
Beginning November 28, 2011, for your service as interim president and CEO, you
will be paid at the annual rate of $140,000, which is one-half of your base
salary rate at the time of your retirement last year.



 
2.
For services rendered during the period starting December 5, 2011 and ending
December 31, 2012, or the earlier end of your “separation from service,” you
will be paid on regular payroll intervals amounts sufficient to cover deductions
for social security and medicare payments, Federal and state required income tax
withholding amounts, and premiums for medical and dental insurance coverages you
select from the Company’s health benefit plans available to its employees
generally. Payment of your compensation remaining after these deductions will be
deferred until January 1, 2013, and will be paid thereafter in 2013 ratably on
regular payroll intervals over the same period of time as you serve as interim
president and CEO up to December 31, 2012, with any remaining deferred
compensation paid on the last payroll date in 2013.



 
3.
Payments of your deferred compensation will be made notwithstanding your death,
and will be paid to the beneficiary you have designated in a writing delivered
to the Company prior to your death, or in the absence of a beneficiary
designation (or if your designated beneficiary predeceases you) to your
surviving spouse, or if you do not have a surviving spouse, to the
representative of your estate.



 
4.
Notwithstanding anything contained in this arrangement to the contrary, the
Company will withhold from any payment such amount or amounts as the Company
reasonably determines may be required for purposes of complying with the tax
withholding provisions of Federal, state or local tax laws for purposes of
paying any income, estate, inheritance, employment or other tax attributable to
any amounts payable under this arrangement.

 
 
 

--------------------------------------------------------------------------------

 
 
Joseph C. Levesque
November 30, 2011
Page 2
 
 
5.
The Company and you intend that payments under this arrangement will comply in
form and operation with the requirements of Section 409A of the Internal Revenue
Code and the regulations issued thereunder (collectively “Code Section 409A”) or
an exception to Code Section 409A and this arrangement will be interpreted and
administered in a manner that is in compliance therewith.  The series of
deferred payments under paragraph 2 will, for purposes of Code Section 409A, be
treated as a right to a series of separate payments that are due at a fixed
time.



Please indicate your agreement to your compensation rate and this deferred
compensation arrangement by countersigning a copy of this letter.


Yours truly,
     
/s/ Douglas L. Hemer
     
Douglas L. Hemer
 
Chief Administrative Officer
 
Aetrium Incorporated
     
Agreed:
     
/s/ Joseph C. Levesque
 



Joseph C. Levesque
Dated: November 30, 2011
 
 
 

--------------------------------------------------------------------------------

 
 